2022 IL App (2d) 210488
                                  No. 2-21-0488
                            Opinion filed July 18, 2022
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 13-CF-654
                                       )
JOSE M. GARCIA,                        ) Honorable
                                       ) Daniel B. Shanes,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices McLaren and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Jose M. Garcia, appeals from the summary dismissal of his petition under the

Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)) for relief from his

first-degree murder conviction (720 ILCS 5/9-1(a)(1) (West 2012)) in connection with the

shooting death of Gabriel Gonzalez. Defendant’s petition claimed that the trial court imposed a

de facto life sentence that was unconstitutional based on his youth and developmental status at the

time of the offense. We reverse and remand.

¶2                                     I. BACKGROUND

¶3     Defendant’s conviction followed a February 2014 jury trial where the evidence established

that defendant fatally shot the victim outside a liquor store on March 10, 2013. The shooting was
2022 IL App (2d) 210488


evidently connected to a gang-related dispute. Defendant, born on December 21, 1994, was 18

years old at the time of the offense. The trial court sentenced defendant in April 2014 to an

aggregate 62-year prison term: 37 years for the murder (730 ILCS 5/5-4.5-20(a) (West 2012)) plus

a mandatory 25-year add-on sentence because defendant personally fired the shot that caused

Gonzalez’s death (id. § 5-8-1(d)(iii)).

¶4     According to the presentence investigation report (PSI), defendant had an extensive

juvenile delinquency history, including adjudications for defacing school property, aggravated

assault, criminal trespass to residence, consumption of alcohol by a minor, and

resisting/obstructing an officer. Defendant (1) had spent time in juvenile correctional facilities,

(2) had learning disabilities and received special education services, and (3) had a history of

misbehavior in school. Although he did not finish high school, he earned a graduate equivalency

degree (GED) while incarcerated. He became a gang member at 17 after being released from

juvenile detention, although he may have had some form of prior gang affiliation. Defendant

reported mental health issues, including depression and anger management problems. Defendant

lived with both of his parents. His parents argued, but there was no physical abuse between them.

However, defendant got into physical altercations with his father on several occasions. The PSI

reflected that, in 2008, defendant received a “Psycho-Educational/Emotional [E]valuation,” which

revealed that he had a borderline IQ, suffered mild symptoms of depression, was prone to angry

outbursts, had an impulsive nature, was fearful of social rejection, and was easily provoked.

¶5     After hearing other evidence in aggravation and mitigation, which we need not recount

here, the trial court imposed the aggregate 62-year prison sentence. The court stated that it had

considered the PSI and all evidence in aggravation and mitigation. The court noted defendant’s

history of delinquency and gang involvement. The court acknowledged that another individual



                                               -2-
2022 IL App (2d) 210488


started the argument that led to the shooting but stressed that defendant took the conflict to a new

level by bringing a gun and shooting the victim. The court also observed that defendant fired

multiple shots, only one of which struck the victim; the missed shots endangered others nearby.

The court mentioned defendant’s problems in school but remarked that, by earning a GED in jail,

defendant had shown that he could “make a choice that is productive and healthy.” The court

emphasized that the crime was gang-related and stressed the need to impose a sentence that would

deter others from committing similar crimes. The court concluded by noting that defendant’s

actions showed that he did not value human life. Defendant moved for reconsideration of his

sentence. In denying the motion, the court noted that, in imposing his sentence, it had considered

defendant’s youth and potential for rehabilitation.

¶6     In April 2021, defendant, through counsel, filed his petition under the Act, claiming that

his sentence was a de facto life sentence that violated the eighth amendment to the United States

Constitution (U.S. Const., amend VIII) as interpreted by the United States Supreme Court in Miller

v. Alabama, 567 U.S. 460 (2012), and its progeny. As discussed below, Miller placed limitations

on the imposition of life sentences without parole for offenses committed by those under 18. Id. at

479. Although defendant was 18 years old when he killed the victim here, he cited People v. Ruiz,

2020 IL App (1st) 163145, and People v. Johnson, 2020 IL App (1st) 171362, for the proposition

that a young adult may pursue an eighth amendment challenge under Miller to a life sentence

without parole.

¶7     Along with his petition, defendant submitted a report from James Garbarino, Ph.D., a

developmental psychologist. Garbarino explained that the immaturity of the adolescent brain

extends into early adulthood and includes the frontal lobes, which “play a crucial role in making

good decisions, controlling impulses, focusing attention for planning, and managing emotions.”



                                               -3-
2022 IL App (2d) 210488


According to Garbarino, the maturation process involves the brain’s white matter, gray matter, and

neurotransmitters, all of which “are compromised in an individual under the age of 25.” In addition,

social conditions affect the development of white matter, so certain youths “suffer both from the

general limitations of unformed brains and the disadvantaged functioning that arises from their

adverse childhood experiences.” (Emphasis in original). Garbarino added that “the hormonal

conditions of such youths contribute to impaired brain function (relative to adults) in matters of

assessing and taking risks, emotional intensity, and dealing with peers (including social rejection).”

Based not on a clinical assessment but only on a review of documents concerning defendant’s

social history, Garbarino concluded:

               “[Defendant] appears to be the embodiment of the developmental issues that

       constitute the focal points of the Supreme Court’s decision in Miller v. Alabama ***. As

       an 18[-]year old youth, he demonstrated immaturity of thought and emotional control,

       impetuous and impulsive action, and failure to appreciate the full consequences of his

       criminal behavior. He came out of a family and home environment that was toxic and

       developmentally damaging because of abuse and abandonment. He lived in community

       settings that exacerbated rather than compensated for the traumatic features of his home

       life. And, perhaps most importantly, the possibility of rehabilitation was present at the time

       of his crime and sentencing.”

The trial court summarily dismissed the petition, and this appeal followed.

¶8                                         II. ANALYSIS

¶9     We begin with a summary of the relevant principles governing proceedings under the Act.

Our supreme court has stated as follows:




                                                -4-
2022 IL App (2d) 210488


               “The Act [citation] provides a remedy for incarcerated defendants who have

       suffered a substantial violation of their constitutional rights at trial. Under the Act, a

       postconviction proceeding contains three stages. At the first stage, the circuit court must

       independently review the postconviction petition, without input from the State, and

       determine whether it is ‘frivolous or is patently without merit.’ [Citation.] If the court

       makes this determination, the court must dismiss the petition in a written order. [Citation.]

       If the petition is not dismissed, the proceedings move to the second stage. [Citation.]

               At the second stage, counsel is appointed to represent the defendant, if he is indigent

       [citation], and the State is permitted to file responsive pleadings [citation]. The circuit court

       must determine at this stage whether the petition and any accompanying documentation

       make a substantial showing of a constitutional violation. [Citation.] If no such showing is

       made, the petition is dismissed. If, however, the petition sets forth a substantial showing of

       a constitutional violation, it is advanced to the third stage, where the circuit court conducts

       an evidentiary hearing [citation].” People v. Johnson, 2018 IL 122227, ¶¶ 14-15.

¶ 10   This appeal arises from the first-stage summary dismissal of defendant’s petition. At the

first stage of postconviction review, the petition’s allegations must be liberally construed and taken

as true. People v. Harris, 224 Ill. 2d 115, 126 (2007). A petition is frivolous or patently without

merit and will be summarily dismissed at the first stage if it has no arguable basis either in law or

in fact. People v. Hodges, 234 Ill. 2d 1, 11-12 (2009). This is the case when the petition “is based

on an indisputably meritless legal theory or a fanciful factual allegation.” Id. at 16. “An example

of an indisputably meritless legal theory is one which is completely contradicted by the record.”

Id. “Fanciful factual allegations include those which are fantastic or delusional.” Id. at 17. We

review de novo a first-stage dismissal. People v. Barghouti, 2013 IL App (1st) 112373, ¶ 13.



                                                 -5-
2022 IL App (2d) 210488


¶ 11    In Miller, 567 U.S. at 479, the Supreme Court held that a sentencing scheme that mandates

a life sentence without parole for crimes committed by a juvenile (i.e., one under the age of 18)

violates the eighth amendment. In People v. Holman, 2017 IL 120655, our supreme court

considered the applicability of Miller to discretionary life sentences imposed on juveniles. The

Holman court held that the eighth amendment does not categorically forbid discretionary life

sentences without parole for juveniles, but before imposing such a sentence, the court must

“determine[ ] that the defendant’s conduct showed irretrievable depravity, permanent

incorrigibility, or irreparable corruption beyond the possibility of rehabilitation.” Id. ¶ 46. In

making the determination, the trial court must consider “the defendant’s youth and its attendant

characteristics” (id.) as identified in Miller.

        “Those characteristics include, but are not limited to, the following factors: (1) the juvenile

        defendant’s chronological age at the time of the offense and any evidence of his particular

        immaturity, impetuosity, and failure to appreciate risks and consequences; (2) the juvenile

        defendant’s family and home environment; (3) the juvenile defendant’s degree of

        participation in the homicide and any evidence of familial or peer pressures that may have

        affected him; (4) the juvenile defendant’s incompetence, including his inability to deal with

        police officers or prosecutors and his incapacity to assist his own attorneys; and (5) the

        juvenile defendant’s prospects for rehabilitation.” Id. (citing Miller, 567 U.S. at 477-78).

¶ 12    In People v. Buffer, 2019 IL 122327, ¶ 27, the supreme court held that Miller applies to

any life sentence for a juvenile, whether “mandatory or discretionary, natural or de facto.” The

Buffer court determined that a sentence of more than 40 years is a de facto life sentence. Id. ¶ 41.

In People v. Harris, 2018 IL 121932, ¶¶ 60-61, our supreme court declined to extend Miller’s

eighth amendment protections to all offenders under age 21, noting that the Supreme Court was



                                                  -6-
2022 IL App (2d) 210488


clear that age 18 was the dividing line between juveniles and adults for purposes of eighth

amendment protections.

¶ 13   However, as the First District noted in People v. Wilson, 2022 IL App (1st) 192048, ¶ 87,

the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) is an

alternative vehicle for sentencing challenges based on Miller’s concerns about the immaturity of

young offenders. The Wilson court observed:

               “In recent years, *** our supreme court has acknowledged that young adults—at

       least those who were 20 years of age or younger at the time of their crimes—may rely on

       the evolving neuroscience and societal standards underlying the rule in Miller to support

       as-applied challenges to life sentences brought pursuant to the Illinois proportionate

       penalties clause [citation].” Wilson, 2022 IL App (1st) 192048, ¶ 87.

The Wilson court cited People v. House, 2021 IL 125124, ¶¶ 29, 32, Harris, 2018 IL 121932, ¶ 48,

and People v. Thompson, 2015 IL 118151, ¶¶ 43-44. Wilson, 2022 IL App (1st) 192048, ¶¶ 87-88.

¶ 14   The proportionate-penalties clause states that a court must determine all penalties based on

the “seriousness of the offense and with the objective of restoring the offender to useful

citizenship.” Ill. Const. 1970, art. I, § 11. To succeed on a proportionate-penalties claim, the

defendant must show that his sentence “is so disproportionate to the offense as to violate the

constitution.” People v. Howard, 2021 IL App (2d) 190695, ¶ 40. Stated differently, “[t]he

proportionate penalties clause is implicated when a defendant’s sentence is cruel, degrading, or so

wholly disproportionate to the offense so as to shock the moral conscience of the community.”

People v. Benford, 2021 IL App (1st) 181237, ¶ 12. In recognizing the possibility of a

proportionate-penalties claim based on the concerns articulated in Miller, our supreme court has

(as one appellate court noted) accepted



                                                -7-
2022 IL App (2d) 210488


       “the possibility that a young-adult offender might demonstrate, through an adequate factual

       record, that his or her own specific characteristics were so like those of a juvenile that

       imposition of a life sentence absent the safeguards established in Miller was ‘cruel,

       degrading, or so wholly disproportionate to the offense that it shocks the moral sense of

       the community.’ ” People v. Zumot, 2021 IL App (1st) 191743, ¶ 27.

¶ 15   In People v. Cortez, 2021 IL App (4th) 190158, ¶ 47, the court elaborated on the elements

of a proportionate-penalties claim based on Miller concerns:

       “[T]o establish an as-applied constitutional challenge to his or her life sentence based on

       Miller principles, a young adult offender is required to allege and ultimately demonstrate

       that (1) at the time of the commission of the underlying offense, his or her own specific

       characteristics—those related to youth, level of maturity, and brain development—placed

       him or her in the same category as juvenile offenders described in Miller and (2) his or her

       sentencing was not Miller compliant, in that a life sentence was imposed without regard

       for the offender’s youth and its attendant characteristics. Further, as discussed, a defendant

       must present a claim that has an arguable basis in law and fact to survive the first stage of

       postconviction proceedings.”

¶ 16   With these principles in mind, we consider whether the trial court erred in summarily

dismissing defendant’s postconviction petition. The State argues that our decision in People v.

Mauricio, 2021 IL App (2d) 190619, dictates that we affirm the trial court’s decision. Mauricio

was a direct appeal from the defendant’s conviction for first-degree murder and the resultant 55-

year prison sentence. We rejected the defendant’s argument that a young adult can challenge his

sentence under the eighth amendment as construed in Miller. Id. ¶¶ 20-24. The defendant also

made a proportionate-penalties challenge, which we rejected based on the seriousness of the



                                               -8-
2022 IL App (2d) 210488


offense (the trial court had found exceptionally brutal and heinous behavior indicative of wanton

cruelty) and other aggravating and mitigating factors. Id. ¶ 29. We rendered no opinion on whether

the proportionate-penalties clause might require the application of the Miller safeguards in cases

involving young adults whose developmental characteristics are in the juvenile category. Nor did

the occasion seem to call for such an opinion. While Garbarino’s testimony at the sentencing

hearing in Mauricio “particularly focused on defendant’s traumatic childhood experiences and

how those experiences may have impacted defendant” (id. ¶ 7), his testimony did not appear to

establish that, from a developmental standpoint, the defendant had the characteristics of a

juvenile. 1

¶ 17     We also note that defendant’s petition framed his claim as falling under the eighth

amendment rather than the proportionate-penalties clause—a defect noted by the trial court in its

dismissal order. Nevertheless, the petition cited cases raising proportionate-penalties claims based

on Miller (e.g., Ruiz, 2020 IL App (1st) 163145). Under these circumstances, the failure to identify




         1
             In Howard, the defendant’s proportionate-penalties clause claim was similarly flawed.

The defendant’s claim was essentially that the trial court did not adequately consider defendant’s

youth; hence, in our view, it was a nonconstitutional abuse-of-discretion claim not cognizable in a

postconviction petition. Howard, 2021 IL App (2d) 190695, ¶ 40. In Howard, as in Mauricio, the

defendant had not made a sufficient showing based on his individual circumstances that he was

entitled to the Miller protections as a young adult. Id. ¶¶ 46-47. We do not read either Mauricio or

Howard to categorically foreclose Miller-based proportionate-penalties challenges in appropriate

cases.



                                                 -9-
2022 IL App (2d) 210488


the correct constitutional provision is not a sufficiently serious defect to justify summary dismissal

of the petition.

¶ 18    Garbarino’s report was sufficient to substantiate that the 18-year-old defendant was

developmentally equivalent to a juvenile and thus entitled, under the proportionate-penalties

clause, to the Miller safeguards afforded to juveniles. The question, then, is whether defendant

received a Miller-compliant sentencing hearing that would support a de facto life sentence. We

conclude that he did not.

¶ 19    Defendant committed a heinous crime. However, the trial court did not find that defendant

showed “irretrievable depravity, permanent incorrigibility, or irreparable corruption beyond the

possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46. Indeed, there was significant

evidence to suggest that defendant was not so. He was of borderline intelligence and fearful of

social rejection, which made him vulnerable to gang pressure. He also displayed, according to

Garbarino, “impetuous and impulsive action.” While we presume that the court considered this

evidence (People v. Busse, 2016 IL App (1st) 142941, ¶ 22), we note that the sentencing hearing

predated Holman and the cases applying Miller (via the proportionate-penalties clause) to young

adults. Accordingly, the court was unaware that imposing a de facto life sentence requires a finding

of “irretrievable depravity, permanent incorrigibility, or irreparable corruption beyond the

possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46. Of course, this explains, but does not

excuse, the absence of such a finding. 2


        2
            Notably, some pre-Miller sentencing hearings have been found Miller-compliant. People

v. Carrion, 2020 IL App (1st) 171001, is an example, but that case is readily distinguishable

because “the trial court’s comments [at sentencing] suggested it believed defendant’s conduct




                                                - 10 -
2022 IL App (2d) 210488


¶ 20   We recognize that in Jones v. Mississippi, 593 U.S. ___, ___,141 S. Ct. 1307, 1321 (2021),

the Supreme Court held that Miller does not require an express or implied finding of incorrigibility

when the trial court imposes a discretionary sentence of life without parole. Subsequently, our

supreme court commented in People v. Dorsey, 2021 IL 123010, ¶ 41, that Jones calls into

question Holman’s extension of Miller to discretionary life-without-parole sentences. However,

“[u]nless and until explicit direction is given in light of Jones, we are constrained to follow our

current supreme court precedent.” People v. Hilliard, 2021 IL App (1st) 200112, ¶ 22 n.2.

¶ 21   In summary, we conclude that defendant made a sufficient showing that, based on evolving

neuroscience, societal standards, and defendant’s youthful characteristics, he was developmentally

equivalent to a juvenile at the time of the offense. 3 We further conclude that the record does not

establish that defendant received a Miller-compliant sentencing hearing. Accordingly, defendant’s

petition was neither frivolous nor patently without merit.




showed irretrievable depravity, permanent incorrigibility, or irreparable corruption beyond the

possibility of rehabilitation.” Id. ¶ 33. The trial court here made no remarks that can be construed

in that manner.
       3
           In doing so, we recognize that Garbarino’s report paints a somewhat different picture of

defendant’s home life and upbringing than the PSI does. Notably, the PSI does not reflect that

defendant “came out of a family and home environment that was toxic and developmentally

damaging because of abuse and abandonment” as Garbarino’s report concludes. Whether

Garbarino is correct in his assessment of defendant’s social environment and developmental status

is a matter for a later determination. We hold only that defendant has made a sufficient showing to

withstand summary dismissal of his petition.



                                                - 11 -
2022 IL App (2d) 210488


¶ 22                                   III. CONCLUSION

¶ 23   For the foregoing reasons, we reverse the judgment of the circuit court of Lake County

summarily dismissing defendant’s postconviction petition. We remand with instructions to docket

the petition for further proceedings under the Act.

¶ 24   Reversed and remanded.




                                               - 12 -
2022 IL App (2d) 210488



                          People v. Garcia, 2022 IL App (2d) 210488

Decision Under Review:        Appeal from the Circuit Court of Lake County, No. 13-CF-654;
                              the Hon. Daniel B. Shanes, Judge, presiding.

Attorneys                     Thomas C. Brandstrader, of Highwood, for appellant.
for
Appellant:

Attorneys                     Eric F. Rinehart, State’s Attorney, of Waukegan (Patrick Delfino,
for                           Edward R. Psenicka, and Mary Beth Burns, of State’s Attorneys
Appellee:                     Appellate Prosecutor’s Office, of counsel), for the People.




                                            - 13 -